                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION
                                                                                     APR 1 5 2021
UNITED STATES OF AMERICA                         §                               Clerk, U.S. District Court
                                                 §                               Eastern District of Texas
V.                                               § Case No. 4:20-CR-210
                                                 § Judge Mazzant
TOMMY RAY WILLIAMS (01) and                      §
WHITNEY JANE LAW (02)                            §
                              FIRST SUPERSEDING INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        COUNT ONE

                                                            Violation: 18 U.S.C. §§ 1349 and
                                                            1343 (Conspiracy to commit wire
                                                            fraud)
A. Introduction

         At all times material to the facts set forth in this Indictment:

         1. Tommy Ray Williams ( Williams ) was an individual residing in Dallas,

Texas.


         2. Whitney Jane Law ( Law ) was an individual residing in Dallas, Texas.

         3. WJL Home Remodel was an assumed-name business entity operated by

Williams and Law.

         4. MCO Remodel was an assumed name business entity operated by Williams

and Law.


         5. Tu key Renovations was an entity that was formed by an individual W.W.

and Williams in furtherance of the scheme.



                                                 1
       6.     J.P. Construction was a business entity that was formed by an individual

J.P. that was later assumed by Williams and Law in furtherance of the scheme.

       7. Bank of America was a financial institution and was insured by the Federal

Deposit Insurance Corporation.

       8. First National Bank Texas was a financial institution and was insured by

the Federal Deposit Insurance Corporation.

       9. Home Advisor was a business operating a publicly accessible website that

provided referrals to businesses providing services such as home remodeling. Business

entities or individuals could contract with Home Advisor to have their business

information and profile listed as available to do work. Members of the public could

locate the Home Advisor website on the world wide web by means of logging onto a

computer with internet access and then view information on the website about the

businesses that had contracted with Home Advisor to be listed. Individuals could also

load their personal contact information and the type of work that they were seeking to

have done into a customer profile by transmitting the data electronically to Home

Advisor. Home Advisor would then transmit leads or referrals for potential work to

companies or contractors doing business in the customer s area. Home Advisor s

computer servers that contained the website interface to which members of the public

transmitted information were located in the state of Colorado.

       10. Townsquare Interactive, LLC ( Townsquare ) was a company that

designed and hosted websites for other companies, as well as purchased domain names

for companies.


                                             2
       11. Square, Inc. ( Square ) was a company that provided payment processing

services to businesses that accepted credit card payments.

B. The Scheme to Defraud

       12. From on or about February 1, 2017, and continuing up to the date of on or

about December 1, 2017, in the Eastern District of Texas and elsewhere, the Defendants,

Williams and Law, together with others known and unknown to the grand jury, agreed to

commit wire fraud, each defendant knowing the unlawful purpose of the agreement, and

each defendant joining the agreement with the intent to further the unlawful agreement.

Having entered into this conspiracy and agreement, the defendants knowingly devised

and intended to devise a scheme and artifice to defraud, the scheme employing false

material representations, pretenses, and promises, and for the purpose of executing the

scheme and artifice, and attempting to do so, transmitted and caused to be transmitted by

means of wire communication in interstate commerce writings, signs, signals, pictures,

and sounds for the purpose of executing the scheme, and the defendants each did so with

specific intent to defraud, all in violation of 18 U.S.C. § 1349 and 1343.

C. Manner and Means


       It was part of the scheme and artifice that:

       13. On or about April 4, 2017, Law signed and caused to be filed with the

Dallas County Clerk a Certificate of Ownership for Unincorporated Business or

Profession within the county assumed name records. This certificate stated that WJL

Home Remodel was a name under which business or professional services would be

conducted as a proprietorship, with Law named as the business owner.

                                              3
         14. On or about March 23, 2017, Williams had filed a petition in bankruptcy in

the Northern District of Texas, which required him to list his assets and creditors for the

bankruptcy court.

         15. On or about September 1, 2017, Law signed and caused to be filed with the

Dallas County Clerk an Assumed Name Certificate for an Incorporated Business or

Profession within the county assumed name records. This certificate stated that MCO

Home Remodel was a name under which business or professional services would be

conducted as a proprietorship, and in the certificate Law was described as the business

owner.


         16. On or about April 3, 2017, Law opened a checking account at First

National Bank Texas under the name Whitney Law, account number XXXXX4547.

         17. On or about April 7, 2017, Law opened a checking account at First

National Bank Texas under the name Whitney Law, DBA WJL Home Remodel, account

number XXXXXX7900.

         18. On or about May 19, 2017, Law opened a business checking account at

Bank of America under the name Whitney Jane Law Sole Proprietor DBA WJL Home

Remodel, account number XXXXX7089.

         19. On or about February 21, 2017, Law established an online account with

Home Advisor for a business known as WJL Home Remodel.

       20. On or about August 7, 2017, Law and others established an account with

Home Advisor for a business known as MCO Home Remodel.




                                             4
       21. On or about May 9 > 2017, Law hired Townsquare Interactive, LLC

( Townsquare ) to create and host a website for the company under the name of WJL

Home Remodel.

       22. On or about August 30, 2017, Law requested that Townsquare change the

name of the business to MCO Home Remodel and that the website be re-designed and

a new domain be purchased with this name. Townsquare changed the business name,

purchased a new domain name, and redesigned the website to reflect MCO Home

Remodel as the business name, in accordance with Law s requests.

       23. The defendants scheme involved securing referrals for home remodeling

work from Home Advisor, providing bids for home remodeling work, beginning the work

and requiring substantial amounts of money from the homeowners, and then abandoning

the remodel work before it was complete but keeping the money the homeowners had

paid. During the course of the scheme individuals within the State of Texas, including

individuals with homes in the Eastern District of Texas, would log onto the internet and

navigate to Home Advisor s website to search for home remodeling contractors. By

entering their name, phone number, and address, and designating the type of remodeling

work they required, the homeowners would then receive referral information for

contractors located or working within their geographic area that they could contact.

Further, Home Advisor would also provide information for these potential customers to

the businesses, such as WJL Home Remodeling and MCO Home Remodeling, that had

subscribed with Home Advisor to be listed contractors. Williams and Law would

receive the referral information for the homeowner and then contact the homeowner and

                                            5
arrange for a site inspection. Williams, sometimes accompanied by Law, would travel to

the homeowner s residence, discuss the types of remodeling work required, and provide a

bid for services. On occasion Williams would have n associate of his do the preliminary

site inspection and bid. Williams would require a large amount of money before the

work began and often would require more funds immediately after the work began,

blaming this on costs such as materials that had to be purchased. Williams would require

that the homeowners write out checks payable to Law or to him, or to one of the business

entities that they used. Williams or Law would then cash the checks or would deposit the

checks into the Bank of America account number XXXXX7089 or the First National

Bank Texas account number XXXXXX7900. Williams and Law frequently used a

check-cashing business to cash the checks that the victims provided to them, thereby

bypassing traditional bank accounts. After the homeowner made their initial payments

individuals would appear at the house and begin demolition work, often destroying key

parts of the home such as plumbing, flooring, sheetrock, walls, and roofing, and would

sometimes begin installation or construction work. Soon after the work began, however,

the work crews would stop coming to the residence and the renovation work would be

left undone. The homeowners would try to contact Williams, who would sometimes

respond but eventually stopped responding, and did not return their funds.

       24. Home Advisor eventually deleted or deactivated the WJL Home Remodel

account. After this occurred, other individuals known to Williams and Law contacted

Home Advisor and, using the name of an individual M.O., created a new account in the

name of MCO Investment Properties and Home Remodeling, and the scheme continued

                                            6
using this business as a Home Advisor referral remodeling company. Law also contacted

Townsquare to change the business name and domain name of the website to MCO

Home Remodel. On a separate occasion, an individual J.P., known to Williams and

Law, contacted Home Advisor and created a new account in the name of J.P. Remodel,

and the scheme continued using this business as a Home Advisor referral remodeling

company.


       25. The defendants were personally enriched by the scheme and artifice. From

on or about February 1, 2017, to on or about December 1, 2017, Williams and Law

entered into agreements with approximately 18 homeowners to perform home remodeling

or repair projects but never completed the work and stole the money that the homeowners

had provided to them. Williams and Law used some of the money that the homeowners

had provided to pay for materials and labor, but they used large amounts of the funds for

their own personal benefit, including for the purchase of multiple vehicles, for spending

at casinos, and for upgrading of a Polaris off road vehicle.

       26. During the execution of the scheme above multiple individuals paid

Williams and Law by use of credit cards. Williams and Law would process these

payments using the payment services company Square to facilitate the transaction.

Several of the victims learned they had been defrauded by the defendants and contacted

their credit card companies to challenge the charges as fraudulent. The credit card

companies on multiple occasions reversed the charges, crediting back the victims

accounts but requiring Square to process the reversal out of its funds. Square was unable




                                              7
to recover this money from Williams and Law and so lost a total of approximately

$95,000 during the defendants execution of their scheme.

       27. All told, Williams and Law executed their scheme against approximately

18 individuals. The individual victims and Square (through credit card charge backs) lost

a total exceeding approximately $850,000 to Williams and Law during the defendants

execution of their scheme.

D. The Execution of the Scheme and Artifice

       In furtherance of the conspiracy and to achieve its objects and purpose, the

following acts, among others, were committed in the Eastern District of Texas and

elsewhere:

The Execution of the Fraud Scheme a ainst S.K.

       28. On or about June 21, 2017, S.K. logged onto the internet while in the Eastern

District of Texas at his residence and viewed the Home Advisor

website. S.K. then provided his contact information through the Home Advisor online

portal, by means of interstate wire transmission from Texas to the Home Advisor

computer server located in the State of Colorado.

       29. On or about June 21,2017, Home Advisor then sent information about

potential contractors and referrals for those contractors to S.K. by means of interstate

wire transmissions from Colorado to Texas. After this, S.K. contacted the contractors,

including WJL Home Remodel. S.K. also logged onto the website for WJL Home

Remodel that was hosted by Townsquare, which contained positive testimonials and

photographs of work supposedly completed by WJL. S.K. spoke with Law when he

                                              8
called the WJL Home Remodel phone number, and Law arranged for an individual to

come to the residence to review the project. The individual told S.K. that the job was

complicated and that he would need to call his boss, Williams. In or about June or July,

2017, Williams and another individual came to S.K. s residence; Williams identified the

other individual as his foreman. Williams reviewed the project scope and later Law sent

a proposed contract to S.K. Williams and Law later came to S.K. s residence and

Williams identified Law as the owner of WJL.

       30. On or about July 31, 2017, S.K. and Law signed a contract for work, with

Law signing as contractor for WJL Home Remodel. Williams asked for $22,000 to

begin the job.

       31. On or about August 1, 2017, S.K. gave Law a cashier’s check payable to

 WJL Home Remodel in the amount of approximately $22,000. Demolition work began

soon afterwards, with removal of the family room, ceiling, and garage of the residence.

       32. On or about August 3, 2017, Williams required another $10,000 by

cashier’s check, and S.K. gave another check to Law in this amount, payable to “WJL

Home Remodel. After demolition, work basically stopped, S.K. determined that no

permits had been pulled for the work, and Williams provided excuses and stated that no

permits were needed. S.K. instructed Williams to stop working. In total, S.K. paid

Williams and Law $32,000 to complete the work on his residence and lost this money to

the defendants during their execution of the scheme.




                                            9
The Execution of the Fraud Scheme against B.L.

       33. On or about August 16, 2017, B.L. logged onto the internet while in the

Eastern District of Texas at her residence and viewed the Home Advisor website. She

then provided her contact information through the Home Advisor online portal, by means

of interstate wire transmission from Texas to the Home Advisor computer server located

in the State of Colorado.

       34. On or about August 16, 2020, Home Advisor then sent a lead by means

of interstate wire transmission from Colorado to Texas to WJL Home Remodeling. After

this, Law, while pretending to be another individual (M.O.), called B.L. by phone. Law

told B.L. that the company had changed names and was now operating under the name

 MCO Remodeling, and that she would send someone to B.L. s residence to provide an

estimate for the work that B.L. wanted to have done. On or after August 16, 2017, an

individual came to the B.L. residence on behalf of MCO Remodeling to review the

property and gather information for a bid.

       35. On or about August 24, 2017, Law sent an email to B.L. with a written

proposal for work; Law signed the email under M.O. s name.

       36. On or about September 1, 2017, Williams arrived at B.L. s house and

reviewed the work that B.L. wanted to have done and told B.L. that he owned both MCO

Remodeling and WJL Home Remodeling. Williams represented that he had been in the

business for many years and had good reviews, and eventually provided a written

agreement to B.L. describing the work to be done.




                                             10
        1. On or about September 25, 2017, Williams told B.L. that he wanted

payment up front, and B.L. wrote a check payable to Tommy Ray Williams in the

amount of approximately $27,500, and gave the check to Williams. After this payment,

over the next several days a crew began demolition work at the residence, including

tearing off portions of the roof and other destruction of portions of the residence.

       38. On or about September 29, 2017, B.L. wrote another check payable to

 Tommy Ray Williams in the amount of approximately $21,000; this check was cashed

on or about that same date. Work slowed over time and B.L. was left without electricity

in the front portion of the house, which was to be rewired per the contract. In early

October of 2017 crew members eventually stopped appearing and do the work except for

sporadic dates.

       39. On or about October 27, 2017, Williams demanded an additional $3,500

and threatened to put a lien on the house unless B.L. paid him. B.L. wrote another check

payable to “Tommy Williams in the amount of approximately $3,500, even though the

work had essentially ceased and crew members told B.L. they were not being paid; this

check was endorsed and cashed on or about that same date. Eventually B.L. ended her

agreement with Williams in light of Williams failure to do the work. In total B.L. paid

Williams and MCO Remodeling approximately $52,000 plus costs of materials do the

work, which Williams did not do, and B.L. lost these funds to the defendants during the

execution of the scheme. B.L. had to hire another contractor to do the work properly,

paying that contractor a total of approximately $60,000.




                                             11
The Execution of the Fraud Scheme against P.C.

       40. In or about August of 2017, P.C. was looking for a contractor to perform

remodeling work on a residence she owned in the City of Trinidad, Texas, in the Eastern

District of Texas. She received information about Williams as a possible contractor from

an individual and placed a call to Williams in or about August of 2017 to arrange for a

bid proposal. In or about August of 2017, P.C. logged onto the internet while in the State

of Texas at and viewed the Home Advisor website, where she was able to see the

contractor information advertising services offered by MCO Investment Properties, along

with purported favorable reviews. Additionally, one of P.C. s relatives logged onto the

internet and viewed MCO Investment Properties website hosted by Townsquare, which

included photos of remodeled homes purportedly showing work done by MCO

Investment Properties. Based on these representations, P.C. moved forward working with

Williams and Law.

       41. On or about August 26, 2017, Williams and another associate met P.C. at

the house located in Trinidad, Texas, in the Eastern District of Texas, to discuss the

project. P.C. and Williams reached an agreement about the scope of work to be done and

demolition work began.

       42. On or about August 26, 2017, and August 28, 2017, P.C. paid a total of

approximately $25,000 (in multiple payments) to WJL Home Remodeling by means of a

credit card using Square, a payment transaction service.

       43. On or about August 30, 2017, P.C. wrote a check payable to Whitney

Law in the amount of approximately $15,000 for the work. Following receipt of the

                                             12
check, Law emailed a receipt under the name WJL Home Remodel to P.C. Demolition

work on the house began, as well as cutting down of trees per the parties agreement.

       44. On or about August 30, 2017, Williams discussed materials to be delivered

and picked up from the site, and told PC about the work that the crew had supposedly

done, as P.C. lived in a different location in another county and could not see the work

being done. Over the course of several days P.C. kept contacting Williams by phone and

Williams would represent that the crew would be out to finish the work, but they did not

return after conducting major demolition on the house. In the end, the house was gutted

and left without most of its walls, exposed to the weather. Multiple trees were cut down

but left laying on the ground at the property. P.C. asked Williams to at least deliver the

materials that he had purportedly purchased for the job, but Williams refused to do so.

P.C. requested that her credit card company credit back the $25,000 she paid by credit

card and her credit card company did so, resulting in a loss to Square in this amount

because Square could not recover the funds from Williams and Law. All told, P.C. paid

Williams and Law approximately $40,000 for the work that Williams did not do,

recovered approximately $25,000 from her credit card company, and lost the remainder

of $15,000 to the defendants during the defendants execution of their scheme.

The Execution of the Fraud Scheme against J.C.

      45. On or about September 30, 2017, J.C. logged onto the internet while in the

Eastern District of Texas at his residence and viewed the Home Advisor website. He

then provided his contact information through the Home Advisor online portal, by means




                                             13
of interstate wire transmission from Texas to the Home Advisor computer server located

in the State of Colorado.

       46. On or about September 30, 2017, Home Advisor transmitted information

about J.P. Construction and Williams to J.C. by interstate wire transmission from

Colorado to Texas. Home Advisor also sent a lead related to J.C. s project to J.P.

Construction on or about September 30, 2017, by means of interstate wire transmission

from Colorado to Texas. After this, Williams came to J.C. s residence to review the

work J.C. wanted done and quoted J.C. the price of $4,200, with an up-front payment of

$2,600.

       47. On or about October 4, 2017, Williams and J.C. signed a contract for the

work, with Williams signing on behalf of JP Construction.

       48. On or about October 5, 2017, J.C. wrote a check payable to Tommy

Williams in the amount of pproximately $2,600 and provided it to one of Williams s

associates. The check was negotiated to another individual and cashed. Williams never

showed up to do the work, but workers did demolition work at J.C.’s house. J.C.

repeatedly contacted Williams to schedule the completion of the job, but Williams never

completed the work. On one occasion when J.C. spoke to Williams about the job,

Williams threatened J.C. with physical harm. All told, J.C paid $2,600 to Williams and

lost this money to the defendants during their execution of the scheme.




      All in violation of 18 U.S.C. §§ 1349 and 1343.




                                            14
            NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

               Pursuant to 18 U.S.C. 981(aXlXc and 28 U.S.C. § 2461


        As the result of committing the foregoing offense alleged in this Indictment, the

 defendants herein shall forfeit to the United States pursuant to 18 U.S.C. § 981(a)(1)(c)

 and 28 U.S.C. §2461:


       1. any property constituting, or derived from, and proceeds the
             defendants obtained, directly or indirectly, as the result of such
             violations; and

       2. any of the defendants property used, or intended to be used, in any manner
               or part, to commit, or to facilitate the commission of, such violations,
               including, but not limited to the following:


                                       Cash Proceeds

        United States currency and all interest and proceeds traceable thereto, to the
        extent that it is property constituting, or derived from, proceeds obtained
        directly or indirectly, as the result of the foregoing offenses alleged in this
        Indictment.


                                     Substitute Assets


       If any of the property described above as being subject to forfeiture, as a result of

any act or omission of one or both of the defendants -

               (a) cannot be located upon the exercise of due diligence;

               (b) has been transferred or sold to, or deposited with a
                     third person;

               (c) has been placed beyond the jurisdiction of the court;

               (d) has been substantially diminished in value; or



                                              15
               (e) has been commingled with other property which cannot be
                      subdivided without difficulty;


       it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek

forfeiture of any other property of the defendants up to the value of the above

forfeitable property, including but not limited to all property, both real and personal

owned by the defendants.

       By virtue of the commission of the offense alleged in this Indictment, any and all

interest the defendants have, jointly or separately, in the above-described property is

vested in the United States and hereby forfeited to the United States pursuant to pursuant

to 18 U.S.C. § 981(a)(1)(c) and 28 U.S.C. § 2461.




A TRUE BILE




    .ND JURY FOREPERSON




NICHOLAS J. GANJEI
ACTING UNITED STATES ATTORNEY


                                                     r;                    >1
BY: THOMAS E. GIBSON                       Date
Assistant United States Attorney




                                             16
                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                      §
V.                                    § Case No. 4:2-CR-210
                                      § udge Mazzant
TOMMY WILLIAMS (01) and §
WHITNEY JANE LAW (02)   §
                         NOTICE OF PENALTY

                              COUNT ONE
 Violation:                 18 U.S.C. §§ 1349, 1343 (Conspiracy to commit
                            wire fraud)

 Penalty:                   Imprisonment for a term not more than 20 years, a
                            fine not to exceed $250,000.00, or not more than the
                            greater of twice the gross gain to the defendant or
                            twice the gross loss to one other than the defendant,
                            or both. A term of supervised release of not more
                            than three years in addition to such term of
                            imprisonment.


Special Assessment:         $100.00




                                    17
